DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
 Claims 37 and 44 objected to because of the following informalities:
Claim 37 recites “the absorbent filler layer comprises an non-woven gauze or reticulated foam.” This seems to be a typographic error for “the absorbent filler layer comprises a non-woven gauze or reticulated foam.”
Claim 44 recites “wherein the targeting grid including regularly spaced reference markers.” This seems to be a typographic error for “wherein the targeting grid includes regularly spaced reference markers.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 31-36, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Patel et al. (U.S. Patent Application Publication No. 2007/0055209).
Regarding claim 31, Patel discloses a negative pressure wound therapy system (Fig. 1, feat. 100; Paragraph 0021) comprising: a wound dressing dimensioned for positioning relative to a wound bed of a subject (Fig. 1, feat. 110; Paragraph 0027); a wound port operatively connected to the wound dressing (Fig. 1, feat. 112; Paragraphs 0028 and 0029); and a subatmospheric pressure mechanism configured to aspirate fluid from a wound (Fig. 1, feat. 104; Paragraphs 0028 and 0029); wherein the wound port provides fluid communication between the subatmospheric pressure mechanism and the wound through the wound dressing (Paragraph 0028).
Regarding claim 32, Patel discloses the system of Claim 31. Patel discloses that the system further comprises a wound contact layer configured to be position in direct contact with the wound (Fig. 1, feat. 106; Paragraph 0022); and an absorbent filler layer configured to be positioned adjacent to the wound contact layer, the absorbent filler configured to absorb exudate from the wound (Fig. 1, feat. 108; Paragraph 0024).
 Regarding claim 33, Patel discloses the system of Claim 32. Patel further discloses that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound (Paragraph 0022).
Regarding claim 34, Patel discloses the system of claim 32. Patel discloses that the wound contact layer is non-adherent (Patel: Fig. 1, feat. 106; Paragraph 0022) and lies between the wound surface (Patel: Fig. 1, feat. w) and the absorbent filler layer (Patel: Fig. 1, feat. 108; the wound contact layer is configured to prevent adherence of the absorbent filler layer. This is further evidenced by the disclosure of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304), which teaches that a non-adherent sheet in between the wound surface and an absorbent filler reduces the occurrence of adhesions that make removal of the dressing difficult or dangerous (Hunt: Paragraphs 0030 and 0031).
Regarding claim 35, Patel discloses the system of claim 32. Patel further discloses that the wound contact layer comprises a non-adherent material (Paragraph 0022).
Regarding claim 36, Patel discloses the system of claim 32. Patel further discloses that the wound contact layer comprises an apertured film (Paragraph 0022, lines 8-17).
Regarding claim 39, Patel discloses the system of claim 31. Patel further discloses that the system further comprises: a backing layer of the wound dressing for positioning over the wound to define a reservoir in which a reduced pressure may be maintained over the wound (Fig. 1, feat. 110; Paragraphs 0027 and 0028); wherein the wound port is affixed to the backing layer such that an ambient surface of the wound port may be fluidly isolated from a reservoir surface of the wound member, the backing layer defining a boundary between the ambient surface and the reservoir surface when the backing layer is positioned over the wound (Fig. 1, feat. 112; Paragraph 0028).
Regarding claim 40, Patel discloses the system of claim 39. Patel further discloses that the wound port comprises: a primary port extending between an opening in the ambient surface and a primary aperture in the reservoir surface, the opening adapted for connection to a suction device and the primary aperture adapted for establishing fluid communication with the reservoir (Paragraph 0028, lines 14-19).
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304).
Regarding claim 37, Patel discloses the system of claim 32. Patel does not disclose that the absorbent filler layer comprises an non-woven gauze or reticulated foam.
Hunt teaches a negative pressure wound therapy system for abdominal wounds (Abstract). Hunt teaches that the system comprises a reticulated polyurethane foam as an absorbent wound filler (Fig. 1, feat. 36; Paragraphs 0018, 0030, and 0034). Hunt teaches that using reticulated polyurethane foam advantageously helps to de-localize the delivery of the absorbent filler layer comprises a reticulated foam as taught by Hunt in order to delocalize the delivered negative pressure and flow of exudates.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Boehringer et al. (U.S. 2005/0209574).
Regarding claim 38, Patel discloses the system of claim 32. Patel does not disclose that the absorbent filler layer comprises a polyolefin filament.
Boehringer teaches wound packings for use with suction (Abstract). Boehringer teaches an embodiment in which the wound packing comprises a tangled monofilament of polyolefin (Paragraph 0046). Boehringer teaches that a wound packing made from such polyolefin fibers has some absorbency due to fiber surface adsorption and fluid entrapment in the fibrous matrix (Paragraph 0047). Boehringer teaches that an absorbent filler layer comprising a polyolefin filament may advantageously be treated with a variety of modifications to enhance wound healing and lessens the frequency with which the wound packing must be changed (Paragraphs 0046 and 0047). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel so that the absorbent filler layer comprises a polyolefin filament.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Johnson et al. (U.S. Patent Application Publication No. 2007/0219497).
Regarding claim 41, Patel discloses the system of claim 40. Patel does not disclose that the system comprises at least one supplemental port establishing fluid communication between the primary port and a supplemental aperture in the reservoir surface, the supplemental aperture distinct and substantially spaced from the primary aperture.
Johnson teaches reduced pressure delivery systems for applying reduced pressure to a tissue site (Abstract). Johnson teaches an embodiment (Fig. 5, feat. 211) in which reduced pressure is delivered to a wound site from a reduced-pressure delivery tube (Fig. 5, feat. 241; Paragraph 0077) via a primary orifice (Fig. 5, feat. 243; Paragraph 0077) and additional vent orifices (Fig. 5, feats. 251; Paragraph 0078). Johnson teaches that using vent orifices in addition to the primary orifice advantageously increases fluid communication between the wound and the reduced-pressure delivery tube (Paragraph 0078), which increases the communication of reduced pressure to the wound. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel to comprise at least one supplemental port establishing fluid communication between the primary port and a supplemental aperture in the reservoir surface, the supplemental aperture distinct and substantially spaced from the primary aperture.
Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Leiboff (U.S. Patent Application Publication No. 2005/0288691).
Regarding claim 42, Patel discloses the system of claim 31. Patel does not disclose that the system further comprises: that the wound port is centrally located on a dressing layer of the wound dressing; and a targeting grind on the dressing layer including regularly spaced reference marks along at least two axes extending from the wound port.
Patel is silent with respect to the location of the wound port on the wound dressing, other than it being attached to or integral with the top layer (Patel: Fig. 1, feat. 112; Paragraph 0028). However, centrally locating the wound port would be a matter of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that a centrally located wound port is non-obvious, because centrally locating the wound port would allow negative pressure to be delivered to the wound. Please see MPEP 2144.04.IV.B. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel so that the wound port is centrally located on a dressing layer of the wound dressing.
Leiboff teaches a surgical prosthesis comprising a positioning grid (Abstract). The surgical prosthesis taught by Leiboff comprises a flexible sheet that is fixed into place onto a surface of the body (Paragraphs 0002 and 0028). Leiboff teaches that the flexible sheet comprises a grid of indices that advantageously aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff teaches embodiments of the grid with indices in which the grid comprises regularly spaced reference marks along at least two axes extending from the a targeting grid on the dressing layer including regularly spaced reference marks along at least two aces extending from the wound port to aid a user with optimal positioning as taught by Leiboff.
Regarding claim 43, Patel in view of Leiboff discloses the system of claim 42.
As discussed above, Leiboff teaches a flexible sheet comprising a grid of indices that aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff further teaches that the targeting grid includes rule marks associated with two orthogonal axes extending from the center such that the targeting grid is arranged for measurement of a Cartesian distance to the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; Paragraphs 0032 and 0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system disclosed by Patel in view of Leiboff so that the targeting grid includes rule marks associated with two orthogonal axes extending from the wound port such that the targeting grid is arranged for Cartesian measurement of a distance to the wound port to aid a user with optimal positioning as taught by Leiboff.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Leiboff (U.S. Patent Application Publication No. 2005/0288691) and Murai et al. (U.S. Patent Application Publication No. 2002/0062114).
Regarding claim 44, Patel in view of Leiboff discloses the system of claim 42.
As discussed above, Leiboff teaches a flexible sheet comprising a grid of indices that aid a user with optimal positioning of the sheet (Paragraphs 0009 and 0029). Leiboff further teaches that the targeting grid includes regularly spaced reference marks along at least two axes extending from the center of the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; Paragraphs 0032 and 0033). Leiboff further teaches that the reference marks may be used to indicate the diameter of a circle at a given distance from the center (Fig. 2C, feat. 18; Paragraph 0032). Therefore, Patel in view of Leiboff discloses that the targeting grid includes regularly spaced reference marks along at least two axes extending from the wound port. Patel in view of Leiboff does not disclose numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port.
Murai teaches an absorbent article comprising a grid (Abstract; Fig. 1, feat. 104; Paragraph 0033). Murai teaches that the grid may be accompanied by numerical graduation figures to aid a user in using the grid for measurement (Fig. 1, feat. 105; Paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel in view of Leiboff so that the targeting grid includes numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port.
Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2007/0055209) in view of Miller et al. (U.S. Patent Application Publication No. 2005/0222527).
Regarding claim 45, Patel discloses the system of claim 31. Patel further discloses that the wound port is operatively connected to the wound dressing (Fig. 1, feat. 112; Paragraphs 0028 and 0029), the wound port comprising: a vacuum port (Paragraphs 0028 and 0029). Patel further discloses an exudate conduit in fluid communication with the wound port (Fig. 1, feat. 116; Paragraph 0029) and a canister for collecting exudate removed from the wound and deposited in the canister under the influence of a vacuum source (Fig. 1, feat. 118; Paragraph 0029); wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source (Paragraph 0029). Patel does not disclose that the wound port comprises a plurality of holes arranged circumferentially around the wound port, the plurality of holes being operable to allow ambient air into a reservoir.
Miller teaches a reduced pressure wound treatment appliance (Abstract). Miller teaches that the appliance may have a pressure venting valve that allows ambient air to enter the appliance in order to maintain the negative pressure at a set value (Fig. 6, feat. 380; Paragraph 0052). In order to let ambient air into the appliance, the valve would need to comprise a hole. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel so that the wound port comprises a hole being operable to allow ambient air into a reservoir in order to maintain the negative pressure in the system at a set value as taught by Miller. While Miller only teaches a single valve, duplication of parts has no patentable significance unless a new and unexpected a plurality of holes arranged circumferentially around the wound port, the plurality of holes being operable to allow ambient air into a reservoir in order to maintain the negative pressure in the system at a set value as taught by Miller.
Regarding claim 46, Patel in view of Miller discloses the system of claim 45.
As discussed above, Miller teaches a reduced pressure wound treatment appliance that comprises a pressure venting vale in order to maintain the negative pressure in the appliance at a set value (Fig. 6, feat. 380; Paragraph 0052). Miller further teaches that the pressure venting valve is disposed in the topmost portion of the appliance (Fig. 6, feat. 380; Paragraph 0052) which may comprise a rigid membrane (Figs. 1 and 2, feat. 21a; Paragraph 0030; Paragraph 0052, lines 15-18). Therefore, Miller teaches that the pressure venting valve may be formed in a plate. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Patel in view of Miller so that the plurality of holes are formed in a plate in order to maintain the negative pressure in the system at a set value as taught by Miller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cartmell et al. (U.S. Patent No. 5,447,492) discloses an external fixation dressing product.
Sessions et al. (U.S. Patent No. 5,605,165) discloses the wound measurement device.
Boehringer et al. (U.S. Patent Application Publication No. 2006/0025727) discloses a negative pressure wound therapy system.
Heaton et al. (U.S. Patent Application Publication No. 2007/0219512) discloses a negative pressure wound therapy system.
Ohmstede (U.S. Patent Application Publication No. 2002/0016577) discloses a drainage system for a negative pressure wound therapy system.
Karpowicz et al. (U.S. Patent Application Publication No. 2007/0016152) discloses a negative pressure wound therapy system.
Henley et al. (U.S. Patent No. 6,458,109) discloses a wound treatment apparatus.
Adahan (International Publication No. WO 2007/013049) discloses a negative pressure wound therapy apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781